Title: To Thomas Jefferson from Oliver Everett, 22 April 1822
From: Everett, Oliver
To: Jefferson, Thomas


Sir:
Boston
April 22 1822.
The volumes of the Memoirs of the American Academy of Arts and Sciences having been placed in my hands for distribution. I shall, be very happy to transmit to you, in any way you may direct such volumes or parts of volumes as you may order.—The favor of an early answer is requested as it is intended, to dispose of the volumes not ordered by the Fellows of the Academy.your obedient ServantOliver EverettP.S. The price of the vols. is two dollars and fifty cents ea. and four vols. have been published.